Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Claims 1-23 are pending. Claims 5-7 and 14-23 have been withdrawn. Claims 1, 3, 8, and 9 have been amended.

Election/Restrictions
Claim 3 recites “further including a bridge device on the first surface” in addition to the “semiconductor substrate”, and “first and subsequent semiconductor device” recited in claim 1. Elected Species I (FIG. 1-4) does not include a bridge device on the first surface of the semiconductor substrate 20 in addition to first and subsequent semiconductor devices 30,40. Such feature is shown in FIGs. 5-6, where an additional bridge device 50 is on the first surface of the semiconductor substrate 20. Therefore, claim 3, as amended, recites features of non-elected Species II (FIGs. 5-6). 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. WO 2017/111957 A1 (corresponding to US 2020/0243448 A1 referenced below; hereinafter Qian).

    PNG
    media_image1.png
    679
    931
    media_image1.png
    Greyscale

In re claim 1, Qian discloses (e.g. FIGs. 1-3 and 5) a semiconductor device (FIGs. 1-3 & 5) comprising:
metallization 122,216,510,520 on a first (top) surface of a semiconductor substrate 118,214,530 (substrate of bridge die), the metallization 122,216,510,520 configured to couple between a first and a subsequent semiconductive device 134,136,226,228 (Die 1, Die 2) when coupled to the metallization 122,216,510,520;
a continuous trace (116, 208 or contact 532 on backside of substrate 530) on and across a backside surface of the semiconductor substrate 118,214,530 (¶ 35, 69); and
a ridge between the backside surface and a sidewall of the semiconductor substrate (no specific “ridge” is claimed to distinguish over a corner structure of a rectilinear substrate as annotated in FIG. 5F below showing the 3D view of a rectilinear die structure), wherein the trace 532 also contacts the semiconductor substrate 530 adjacent the ridge.

    PNG
    media_image2.png
    358
    706
    media_image2.png
    Greyscale

In re claim 2, Qian discloses (e.g. FIGs. 1G, 2 & 5F) wherein the trace 532 is a first trace; further including: a subsequent trace 116, 208 on the backside surface; and wherein the subsequent trace 116,208 also contacts the semiconductive substrate 118,214,530 (electrically contacts) adjacent the ridge (corner structure, see FIG. 5F annotated above). Alternatively, element 108 can be considered the trace. Qian teaches 108 can be broken up into patterns (¶ 27). Thus, one of the broken up piece of 108 can be the “first trace” while another broken up piece of 108 can be the “subsequent trace”.

In re claim 4, Qian discloses (e.g. FIG. 5F see annotated above) wherein the trace 532 also contacts the ridge (i.e. 532 contacts the corner region).

In re claim 8, Qian discloses (e.g. FIGs. 1G, 2 & 5F) the semiconductor device is a bridge device 118, 212 (¶ 35,39,60) that is further embedded in a semiconductor package substrate (FIG. 1G & 2), and wherein trace 116, 208, 532 couples together two separated portions of a power plane 108,206 (the area of power plane 108 being broken up, ¶ 27, which would result in separated portions); further including: 
the first semiconductor device 134,226 (Die 1) on a die (top) side of the semiconductor package substrate;
a first interconnect via 132,224 (left side via) contacting the first semiconductive device 134,226 and the metallization 122,216; and
a subsequent interconnect via 132,224 (right side via) contacting the metallization 122,216 on the first (top) surface; and 
the subsequent semiconductive device 136,228 (Die 2) on the die (top) side, wherein the subsequent interconnect via 132,224 (right side via) is also coupled to the subsequent semiconductive device 136,228.

In re claim 9, Qian discloses (e.g. FIGs. 1-3 and 5) a semiconductor device package (FIG. 1G) comprising:
a semiconductor substrate 118,214,530 (substrate of bridge die) embedded in a semiconductor package substrate (see FIG. 2), the semiconductor substrate 118,212,530 including:
metallization 122,216,510,520 on a first (top) surface; and
a trace (116, 208 or contact 532 on backside of substrate 530) on and across a backside surface (¶ 35, 69);
a power plane 108,206 (¶ 27) within the semiconductor package substrate (see FIG. 1C), wherein two separated portions of the power plane (the area of power plane 108 being broken up, ¶ 27, which would result in separated portions) are coupled together through the trace 116, 208 or 532; and
an interconnect via 132,224 contacting the metallization 122,216 on the first (top) surface. 

In re claim 10, Qian discloses (e.g. see FIG. 5F annotated above showing the 3D view of a rectilinear die structure) the semiconductor substrate further includes a ridge between the backside surface and a sidewall (no specific “ridge” is claimed to distinguish over a corner structure of a rectilinear substrate as annotated in FIG. 5F above), wherein the trace 532 also contacts the semiconductor substrate 530 adjacent the ridge.

In re claim 11, Qian discloses (e.g. FIG. 2) further including: 
a first semiconductive device 226 (Die 1) on a die (top) side of the semiconductor package substrate, wherein the interconnect via 224 (left side via) is a first interconnect via, and wherein the first interconnect via 224 is also coupled to the first semiconductive device 226; 
a subsequent interconnect via 224 (right side via) contacting the metallization 216 on the first (top) surface; and 
a subsequent semiconductive device 228 (Die 2) on the die (top) side, wherein the subsequent interconnect via 224 (right side via) is also coupled to the subsequent semiconductive device 228.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. US 2014/0070380 A1 (Chiu).

    PNG
    media_image3.png
    567
    1465
    media_image3.png
    Greyscale

In re claim 9, Chiu discloses (e.g. FIGs. 1-6) a semiconductor device package 300 comprising:
a semiconductor device 306 embedded in a semiconductor package substrate 104, the semiconductor substrate 104 including:
metallization 322 on a first surface S1; and
a trace 318, 442 (FIG. 4) on and across a backside surface S2;
a power plane 318 (above S2) within the semiconductor package substrate 104 (no “power plane” disclosed to distinguish over plane of interconnects 318 that is at some “power”), wherein two separated portions 318 of the power plane are coupled together through the trace 442 (and through vias 316); and
an interconnect via 320 contacting the metallization 322 on the first surface S1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 10 above, and further in view of Horikawa et al. US 2005/0258509 A1 (Horikawa).
In re claims 12 and 13, Qian teaches the claimed device package (FIG. 2) including dies 226,228 and bridge die 212 mounted onto a die (top) side of a package substrate and electrical bumps 252 on a land (bottom) side of the package substrate. Qian further teaches the packaged device is a system in package forming a computing device incorporating various active and passive device components (¶ 38, 75-77). 
Qian does not explicitly disclose further including: an inductor coil embedded in the semiconductor package substrate, wherein the inductor coil is coupled to a bond pad on a land side of the semiconductor package substrate; and a passive device on the land side, coupled to the inductor coil and contacting the bond pad.
However, Horikawa discloses (e.g. FIGs. 1 & 4) a semiconductor package to be used for an IC card (¶ 6), wherein the package include an inductor coil 26 (FIGs. 2, 10) embedded in the semiconductor package substrate 10, wherein the inductor coil 26 is coupled to a bond pad 35 on a land (bottom) side of the semiconductor package substrate 10; and a passive device 47 (capacitor) on the land (bottom) side, coupled to the inductor coil 26 (though wiring layers in the package substrate 10) and contacting the bond pad 35; and an electrical bump 41 on the land (bottom) side. 
Horikawa discloses the inductor and capacitor are included in the package to form filters in the communication antenna in an IC card (¶ 5-6), Horikawa further discloses the inductor coil 26 is embedded in wiring levels of package substrate to miniaturized device while producing high inductance (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a wireless device as taught by Qian to additionally include an embedded inductor coil in the package substrate and a capacitor on the package substrate to form a communication antenna in the wireless device as taught by Horikawa and to embed the inductor coil in the package substrate to for miniaturized device with high inductance as taught by Horikawa. 


Claims 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 2014/0070380 A1 (Chiu) in view of Pagaila et al. US 2010/0140813 A1 (Pagaila).
In re claim 1, Chiu discloses (e.g. FIGs. 1-6) a semiconductor device 306 comprising:
metallization 318,322 on a first surface S1 of a semiconductor substrate 314 (Si, ¶ 31), the metallization 318,322 configured to couple between a first and a subsequent semiconductive device 102 (FIG. 1) when coupled to the metallization 318,322;
a continuous trace 318,442 (FIGs. 4, 5) on and across a backside surface S2 of the semiconductor substrate 314.
In the interpretation that a “ridge” is not just a corner structure of a chip, Chiu does not explicitly disclose the semiconductive substrate further includes a ridge between the backside surface and a sidewall, wherein the trace also contacts the semiconductive substrate adjacent the ridge.

    PNG
    media_image4.png
    241
    619
    media_image4.png
    Greyscale

However, Pagaila discloses a semiconductor device package (e.g. FIGs. 7-8) comprising a semiconductive substrate 100 in a stacked device package, wherein the semiconductor substrate 100 (FIG. 2) comprising a front side 104 having metallization 106 and a back side 212, with the trace 224,234 (234 being connected to one another and to 224, ¶ 48) on and across the back side 212, wherein the semiconductive substrate further includes a ridge 216 between the backside surface 212 and a sidewall 232, wherein the trace 224,234 (sloped segment 228) also contacts the semiconductive substrate adjacent the ridge 216 (along the side 218 between ridge 216 and backside 212). Pagaila discloses the indent 210 is formed at peripheral region 214 of the semiconductive substrate to provide low profile connection that allows, e.g. bumps 864,860 (FIGs. 7-8) to be accommodated in the indent such that the overall thickness of device can be reduced to scale down device size (¶ 3, 52). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an indented region around the periphery of Chiu’s semiconductive substrate 314, resulting in a ridge that defines a space for accommodating the bump connections 330 on the backside of the semiconductive substrate so as to reduce connection profile and thus decrease overall device size as taught by Pagaila. 
Furthermore, no particular distal magnitude has been claimed for “adjacent”. Thus, Chiu’s trace 422 is considered to contact the semiconductor substrate 314 “adjacent the ridge” (e.g. being nearby) when the ridge is formed.

In re claim 2, Chiu discloses (e.g. FIGs. 4 and 6) the trace 442 is a first trace (one of 442); further including: a subsequent trace 442 (another one of 442) on the backside surface S2; and wherein the subsequent trace 442 also contacts the semiconductive substrate 314 “adjacent” (e.g. being nearby) the ridge that is formed along the edge to accommodate bumps 330.

In re claim 4, the combination of Chiu and Pagaila teaches it would be obvious to form indent along edges of the substrate 314 to accommodate bumps 330. Claimed “ridge” does not distinguish over the remaining corner region at the bottom surface of the substrate 314. As such, the trace 442 is considered to contact the “ridge” which includes a corner portion of the substrate 314 where trace 442 is patterned.

In re claim 8, Chiu discloses (e.g. FIGs. 1-6) the semiconductor device 306 is a bridge device (¶ 30) that is further embedded in a semiconductor package substrate 104, and wherein trace 442 couples together (through 316) two separated portions 318 or 322 (above S1) of a power plane (no “power plane” disclosed to distinguish over plane of interconnects 318 or 322 that is at some “power”) in the semiconductor package substrate 104; further including: 
the first semiconductor device 102 on a die (front) side of the semiconductor package substrate 104;
a first interconnect via 320 (via on left side in FIG. 3) contacting the first semiconductive device 102 and the metallization 318,322; and
a subsequent interconnect via 320 (via on right side in FIG. 3) contacting the metallization 318,322 on the first surface S1; and 
the subsequent semiconductive device 102 on the die (top) side, wherein the subsequent interconnect via 320 (via on right side in FIG. 3) is also coupled to the subsequent semiconductive device 102.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claim 9 above, and further in view of Pagaila et al. US 2010/0140813 A1 (Pagaila).
In re claim 10, Chiu discloses the claimed invention including traces 442 on the backside surface S2 of the semiconductive substrate 314. 
In the interpretation that a “ridge” is not just a corner structure of a chip, Chiu does not explicitly disclose the semiconductive substrate further includes a “ridge” between the backside surface and a sidewall, wherein the trace also contacts the semiconductive substrate adjacent the ridge.

    PNG
    media_image4.png
    241
    619
    media_image4.png
    Greyscale

However, Pagaila discloses a semiconductor device package (e.g. FIGs. 7-8) comprising a semiconductive substrate 100 in a stacked device package, wherein the semiconductor substrate 100 (FIG. 2) comprising a front side 104 having metallization 106 and a back side 212, with the trace 224,234 (234 being connected to one another and to 224, ¶ 48) on and across the back side 212, wherein the semiconductive substrate further includes a ridge 216 between the backside surface 212 and a sidewall 232, wherein the trace 224,234 (sloped segment 228) also contacts the semiconductive substrate adjacent the ridge 216 (along the side 218 between ridge 216 and backside 212). Pagaila discloses the indent 210 is formed at peripheral region 214 of the semiconductive substrate to provide low profile connection that allows, e.g. bumps 864,860 (FIGs. 7-8) to be accommodated in the indent such that the overall thickness of device can be reduced to scale down device size (¶ 3, 52). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an indented region around the periphery of Chiu’s semiconductive substrate 314, resulting in a ridge that defines a space for accommodating the bump connections 330 on the backside of the semiconductive substrate so as to reduce connection profile and thus decrease overall device size as taught by Pagaila. 
Furthermore, no particular distal magnitude has been claimed for “adjacent”. Thus, Chiu’s trace 422 is considered to contact the semiconductor substrate 314 “adjacent the ridge” (e.g. being nearby) when the ridge is formed.

In re claim 11, Chiu discloses (e.g. FIGs. 1-6) further including: 
a first semiconductor device 102 (left die) on a die (front) side of the semiconductor package substrate 104, wherein the interconnect via 320 (left via) is a first interconnect via, and wherein the first interconnect via 320 (left) is also coupled to the first semiconductor device 102 (left);
a subsequent interconnect via 320 (right via) contacting the metallization 322 on the first surface S1; and 
a subsequent semiconductive device 102 (right die) on the die (top) side, wherein the subsequent interconnect via 320 (right) is also coupled to the subsequent semiconductive device 102 (right).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chiu and Pagaila as applied to claim 10 above, and further in view of Horikawa et al. US 2005/0258509 A1 (Horikawa).
In re claims 12 and 13, Chiu teaches the claimed device package (FIGs. 1-6) including dies 102 and bridge die 306 mounted onto a die (top) side of a package substrate 104 and electrical bumps 112 on a land (bottom) side of the package substrate 104. Chiu further teaches the packaged device can be used to form a computing device (FIG. 9) incorporating various device components. 
Chiu does not explicitly disclose further including: an inductor coil embedded in the semiconductor package substrate, wherein the inductor coil is coupled to a bond pad on a land side of the semiconductor package substrate; and a passive device on the land side, coupled to the inductor coil and contacting the bond pad.
However, Horikawa discloses (e.g. FIGs. 1 & 4) a semiconductor package to be used for an IC card (¶ 6), wherein the package include an inductor coil 26 (FIGs. 2, 10) embedded in the semiconductor package substrate 10, wherein the inductor coil 26 is coupled to a bond pad 35 on a land (bottom) side of the semiconductor package substrate 10; and a passive device 47 (capacitor) on the land (bottom) side, coupled to the inductor coil 26 (though wiring layers in the package substrate 10) and contacting the bond pad 35; and an electrical bump 41 on the land (bottom) side. 
Horikawa discloses the inductor and capacitor are included in the package to form filters in the communication antenna in an IC card (¶ 5-6), Horikawa further discloses the inductor coil 26 is embedded in wiring levels of package substrate to miniaturized device while producing high inductance (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a wireless device as taught by Chiu to additionally include an embedded inductor coil in the package substrate and a capacitor on the package substrate to form a communication antenna in the wireless device as taught by Horikawa and to embed the inductor coil in the package substrate to for miniaturized device with high inductance as taught by Horikawa. 

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Regarding Qian, Applicant argues Qian fails to teach “two separated portions of the power plane are coupled together through a trace” (Remark, page 8). 
This is not persuasive. Qian teaches a power plane 108 within the package substrate. No particular “separated portions” has been claimed that would structurally distinguish over a left portion and a right portion of Qian’s power plane 108 that are separated by a middle portion, and wherein the left and right portions of power plane 108 is coupled together through the trace 116 or 532 since the conductive layers are all electrically coupled. 
Furthermore, Qian teaches the power plane may be patterned by breaking up the area of the power plane 108 (¶ 27). Thus, the power plane 108 that is broke up would results in separated portions as claimed. The separated portions of power plane 108 is coupled together through the trace 116 or 532 since the conductive layers are all electrically coupled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815